In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-20-00028-CR


                           JAMES DARRELL HARRISON, APPELLANT

                                                     V.

                                THE STATE OF TEXAS, APPELLEE

                          On Appeal from the Criminal District Court No. 1
                                        Tarrant County, Texas
                   Trial Court No. 1604300R, Honorable Elizabeth Beach, Presiding

                                              July 29, 2021
                                               OPINION
                           Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        In the trial court, Appellant James Darrell Harrison entered an open plea of guilty

to the offense of “assault family/household member with previous conviction.”1 The trial

court imposed a sentence of twenty-five years’ confinement.2 In a single issue, Appellant



        1   See TEX. PENAL CODE ANN. § 22.01(a)(1),(b)(2)(A) (West Supp. 2020).

        2 Appellant was subjected to an enhanced punishment range under the Penal Code’s habitual

offender punishment provision for two prior felony convictions. See TEX. PENAL CODE ANN. § 12.42(d) (West
2019) (providing that at trial of felony offense, aside from exceptions not here applicable, a defendant shall
be punished by imprisonment for life or any term not more than 99 years or less than 25 years upon proof
of two previous sequential felony convictions).
argues his right to confront witnesses was violated when the trial court considered a

presentence investigation report (PSI) at the punishment hearing.                         We overrule

Appellant’s issue and affirm the judgment of the trial court.3


                                             Background


        As noted, Appellant entered an open plea of guilty to the charged offense. He also

pleaded “true” to a habitual offender allegation. Appellant answered in the affirmative

when asked by the trial court if he wanted to plead guilty and request the court prepare a

PSI. The trial court deferred sentencing pending preparation of a PSI. The clerk’s record

contains Appellant’s “written plea admonishments,” signed by Appellant and his trial

counsel. In the document, Appellant expressly requested preparation of a PSI.


        At the punishment hearing, the trial court acknowledged Appellant and the State

had received a copy of the PSI and that the court had reviewed it. Appellant did not state

an objection to the court considering the PSI.               No testimony was presented at the

punishment hearing. During Appellant’s closing argument his attorney stated he “liked”

PSI reports, explaining, “Your Honor, the things I like about having a PSI is it allows for a

much more thorough story about my client’s life and what has led up here to today.” The

trial court sentenced Appellant as noted. Appellant’s motion for new trial was overruled

by operation of law and this appeal followed.




        3
        Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
                                                    2
                                                Analysis


        Through a single issue, Appellant argues his Sixth Amendment right to confront

adverse witnesses was violated when the trial court considered the PSI at the punishment

phase of trial.4 We hold that because the PSI is being used in a non-capital case,

Appellant has waived his right to complain by not obtaining a ruling from the trial court

after a timely objection. TEX. R. CIV. P. 33.1(a); Davis v. State, 313 S.W.3d 317, 347 (Tex.

Crim. App. 2010); Hernandez-Sandoval v. State, No. 07-11-00085-CR, 2012 Tex. App.

LEXIS 7660, at *25 (Tex. App.—Amarillo Sep. 6, 2012, pet. ref’d) (mem. op., not

designated for publication).


        Appellant replies his failure to object to the PSI did not forfeit appellate review

because “under circumstances where the law is well-settled to the point where any

objection in the trial court would be futile, the claim will not be considered forfeited for

later review.” As authority for the argument, he cites Ex parte Hathorn, 296 S.W.3d 570

(Tex. Crim. App. 2009), a capital murder / death sentence case in which a decision by the

United States Supreme Court changed the law regarding consideration of mitigating

evidence during the pendency of Hathorn’s direct appeal. Id. at 571 (citing Penry v.

Lynaugh, 492 U.S. 302, 109 S. Ct. 2934, 106 L. Ed. 2d 256 (1989)). The Court of Criminal

Appeals held that “[g]iven the unique circumstances of this case, and the state of the law

at the time of Applicant’s trial and direct appeal,” the applicant was not procedurally barred

from raising a Penry issue despite the lack of a mitigation request and objection at trial.




        4  Citing Stringer v. State, 309 S.W.3d 42 (Tex. Crim. App. 2010), Appellant’s counsel concedes
that “current Texas law is adverse to Appellant’s argument on this point.” He argues for “a change or
reversal in the law.” As an intermediate appellate court, we are bound to follow the decisions of the Court
of Criminal Appeals. Sell v. State, 488 S.W.3d 397, 399 (Tex. App.—Fort Worth 2016, pet. ref’d).
                                                    3
       One clear distinction from the present circumstance and the situation in Hathorn is

that the Appellant has not faced a change in settled law during the pendency of his case.

Moreover, his position is directly in conflict with controlling authority on this question. See

Stringer, 309 S.W.3d at 42; Sell, 488 S.W.3d at 399. In Sell, 488 S.W.3d at 399, the

Second Court of Appeals rejected a contention identical to Appellant’s. After Sell entered

a plea of guilty to the offense of aggravated assault, the State offered a PSI; Sell did not

object. Id. at 399. The court of appeals held the defendant failed to preserve his

Confrontation Clause argument for appellate review. Id. We hold the same here.


       Appellant’s change in position is more closely akin to invited error. “If a party

affirmatively seeks action by the trial court, that party cannot later contend that the action

was error.” Prystash v. State, 3 S.W.3d 522, 531 (Tex. Crim. App. 1999). Appellant,

agreeing with the trial court’s plan to order a PSI, signed a writing in which he affirmatively

requested a PSI, made no objection to the court’s consideration of the PSI at the

punishment hearing, and even touted the benefits of the PSI to the trial court. We

conclude his Confrontation Clause complaint was forfeited for review. TEX. R. APP. P.

33.1(a)(1),(2); Sell, 488 S.W.3d at 398-99; Davis, 2016 Tex. App. LEXIS 1199, at *2.

Appellant’s sole issue is overruled.


                                         Conclusion


       Having overruled appellant’s issue, we affirm the judgment of the trial court.




                                                          Lawrence M. Doss
                                                             Justice


Publish.
                                              4